Exhibit 10.1

ADVISORY AGREEMENT

THIS ADVISORY AGREEMENT (this “Agreement”) is made as of the 31st day of May,
2018 for services commencing June 1, 2018, by and between Hyatt Hotels
Corporation (the “Company”) and Bare Hill Advisory LLC (“Consultant”). In
consideration of the mutual covenants and agreements contained in this
Agreement, the Company and the Consultant agree as follows:

 

1. Services. The Company hereby engages Consultant to provide the Company with
the advisory services set forth on Exhibit A hereto (the “Services”). Consultant
shall not be required to provide the Services on a full-time basis, but shall be
required to devote such time and effort as is reasonably necessary to properly
perform the Services in a first class manner.

 

2. Compensation.

 

  a) Monthly Retainer. In consideration of Consultant’s performance of the
Services hereunder, during the term of this Agreement, the Company shall pay
Consultant a fee of $75,000 per month for each of June and July, 2018 and
$15,000 per month thereafter (pro-rated for any partial month during which this
Agreement remains in effect) (the “Monthly Fee”). The Monthly Fee shall be paid
in arrears within five (5) days after the end of the calendar month to which
such Monthly Fee pertains. Notwithstanding anything herein to the contrary, in
the event that this Agreement is terminated prior to July 31, 2018 by the
Company for any reason other than due to Consultant’s breach of this Agreement,
Consultant’s Monthly Fee for the month which the termination occurs shall be
increased such that Consultant is paid a minimum aggregate fee under this
Agreement equal to the sum of (i) $120,000, plus (ii) the product of (A) $30,000
times (B) X/61, where “X” equals the number of days of Consultant’s service from
June 1, 2018 through and including the termination date.

 

  b) Success Fee Eligibility. In further consideration of the performance of the
Services hereunder, in the event of the attainment of the Success Goal (as
defined in Exhibit A hereto), Consultant shall be eligible to receive a success
fee in such amount, and subject to such other terms and conditions, as shall be
determined by the Chief Executive Officer of the Company in his sole discretion.
The parties agree that Consultant may, by advance written notice, assign the
payment of any success fee to an alternate payee, if earned (it being understood
that the Company will treat Consultant as the recipient of any such success fee
for tax purposes regardless).

 

  c) No Withholding; Tax Matters. Consultant acknowledges and agrees that no
amounts will be withheld from any compensation for payment of any federal,
state, or local taxes and that Consultant shall have sole responsibility to pay
such taxes, if any, and file such tax returns and other documentation as shall
be required by applicable laws and regulations.

 

3. Reimbursement for Expenses. The Company shall reimburse Consultant for travel
and other business expenses incurred in connection with the performance of the
Services hereunder, in each case, to the extent incurred and substantiated in
accordance with the Company’s applicable reimbursement policies, as in effect
from time to time. Notwithstanding the foregoing, individual expenses in excess
of $1,000 or for travel must be approved in advance by the Company’s Chief
Executive Officer.

 

4.

Termination. This Agreement and the advisory relationship created hereby may be
terminated by either party without further liability hereunder (a) for any
lawful reason or no reason upon two (2) weeks prior written notice (or, in the
case of a termination by the Company, for payment of the Monthly Fee for such
two (2)-week period in lieu of such notice) and (b) for breach of this
Agreement, immediately without advance notice. Upon any such termination, the
Company shall pay Consultant (without duplication) for any



--------------------------------------------------------------------------------

  accrued but unpaid Monthly Fee through the date of such termination and shall
reimburse any business expenses incurred and substantiated in accordance with
Section 3 above. Notwithstanding the foregoing, upon any termination of this
Agreement and the advisory relationship, the provisions of Sections 5 through 14
hereof shall survive any such termination.

 

5.

Confidential Information. In connection with the Services, the Company may
provide the Consultant with, and/or the Consultant may develop or have access,
certain confidential and/or proprietary information developed by or regarding
the Company, its clients, and its and its clients’ investments or portfolio
companies, in written or unwritten format, in electronic form or otherwise,
including, but not limited to, all or any portion of the following: (a) files,
records, data, forms, manuals, reports, letters, memorandum documents and work
papers; (b) strategic planning related matters; (c) information regarding the
abilities and expertise of the Company, its clients, and its and its clients’
investments, portfolio companies, or advisors; (d) research, designs and
development pertaining to services, operations, investments of the Company;
(e) strategic data, development plans, business plans, future plans and
potential strategies, including, tax and estate planning strategies; (f) trade
secrets, recipes, know-how, computer software (including programs, applications,
models and manuals); (g) tax returns and other filings with federal, state and
local tax authorities; and (h) documents and filings relating to litigation and
arbitration matters (“Confidential Information”). Confidential Information shall
not include information which is or becomes (i) generally available to the
public other than as a result of a disclosure by the Consultant or its
representatives in violation of this Agreement, or (ii) available to the
Consultant on a non-confidential basis from a third-party who is not known by
the Consultant to be subject to an obligation of confidentiality with respect to
such information. The Consultant agrees that Confidential Information will be
used solely in connection with, and in the scope of, the Services to the
Company, and will be kept strictly confidential. The Consultant shall not
disclose any Confidential Information to any person or entity in any manner
whatsoever, except (i) to the extent that disclosure of such information is
required by law (and then, in accordance with the terms of this Section 5), (ii)
as required in connection with the scope of the Consultant’s Services to the
Company, (iii) to employees, representatives and advisors of the Company who
need to know such information for the purposes of their employment with or
representation of the Company, it being agreed that such persons receiving such
information agree to be bound by covenants substantially similar to this
Section 5. Subject to the foregoing, the Consultant will not disclose that
(i) Confidential Information has been provided to the Consultant, or (ii) the
terms of any engagement of the Consultant by the Company (including the terms of
this Agreement). In the event that the Consultant is required by law to disclose
any Confidential Information, the Consultant will provide the Company with
prompt written notice of such requirement, to the extent not prohibited by law,
and will cooperate with the Company, at the Company’s expense, to obtain an
appropriate protective order, minimize the required disclosure and obtain
reasonable assurance that the Confidential Information will be accorded
confidential treatment. All Confidential Information is and shall remain the
exclusive property of the Company. Consultant shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that is made in confidence to a Federal, State, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law. Consultant shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made

 

2



--------------------------------------------------------------------------------

  under seal. If Consultant files a lawsuit for retaliation for reporting a
suspected violation of law, then Consultant may disclose the trade secret to his
attorney and use the trade secret information in the court proceeding, if
Consultant files any document containing the trade secret under seal, and does
not disclose the trade secret, except pursuant to court order.

 

6. Return of Information. At the Company’s written request, the Consultant shall
return or destroy all Confidential Information, including, without limitation,
all documents and materials, whether in printed or electronic form, that contain
Confidential Information (including those prepared by or for the Consultant).
The destruction of any such material shall not relieve the Consultant of its
confidentiality obligations under this Agreement. Promptly, but no later than
ten (10) business days following the termination of this Agreement or other
request therefor by the Company, Consultant will deliver to the Company all
books, records, materials, analyses, compilations, studies or other documents
prepared by or on behalf of Consultant in performance of the Services or
provided to Consultant by the Company for use in performing the Services and
confirm in writing (which may be by email), that the Consultant has destroyed
all material of any type or format containing or reflecting any Confidential
Information, and will not retain any copies, extracts or other reproductions, in
whole or in part, of such material except as is required by law.

 

7. Works for Hire. To the extent Consultant produces any written work or other
deliverables in connection with the performance of the Services, Consultant
hereby assigns all its right, title and interest in and to such written work or
other deliverables to the Company, and any portion of such work or deliverable
that is copyrightable shall be considered a work made for hire.

 

8. Relationship of Parties. The sole relationship of the parties shall be that
of independent contractors. Nothing contained herein shall be deemed or
construed as creating a joint venture, fiduciary relationship, agency or
partnership between Consultant and the Company. Consultant acknowledges and
agrees that he is not an employee of the Company and that retention as a
consultant shall not entitle him to any benefits as an employee under any
benefit plan maintained by the Company or its affiliates for its employees. It
is further understood and agreed by the parties hereto that as an independent
contractor Consultant will be responsible for complying with all applicable laws
regarding Consultant’s engagement and/or employment of personnel, including but
not limited to FLSA, FICA, FUTA, IRS state and local tax and unemployment
obligations. Except as authorized by the Chief Executive Officer of the Company
in connection with the performance of the Services, Contractor shall not enter
into any agreements or incur any obligations on behalf of the Company.

 

9. Entire Agreement. Consultant acknowledges and agrees that this Agreement,
together with the Exhibit hereto constitutes the entire agreement and
understanding between the parties and supersedes any prior agreements, written
or oral, with respect to the subject matter hereof. Notwithstanding the
foregoing or anything in here to the contrary, the parties hereto acknowledge
and agree that nothing contained herein shall limit or alter any rights or
obligations set forth in that certain Transition and Separation Agreement, dated
as of January 17, 2018 (as amended) or any obligations referenced or
incorporated therein, and that all provisions hereof are additional to and not
in lieu of the provisions contained therein.

 

3



--------------------------------------------------------------------------------

10. Severability/Reasonable Alteration. In the event that any part or provision
of this Agreement shall be held to be invalid or unenforceable by a court of
competent jurisdiction, the remaining provisions hereof shall nevertheless
continue to be valid and enforceable as though the invalid or unenforceable part
or provision had not been included therein. Further, in the event that any part
or provision hereof shall be declared by a court of competent jurisdiction to
exceed the maximum time period, scope or activity restriction that such court
deems reasonable and enforceable, then the parties expressly authorize the court
to modify such part or provision so that it may be enforced to the maximum
extent permitted by law.

 

11. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by Consultant and the Company to express their mutual
intent, and no rule of strict construction will be applied against Consultant or
the Company.

 

12. Applicable Law, Venue and Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of Illinois, without
regard to conflicts of laws principles, rules or statutes of any jurisdiction.
The parties irrevocably agree that all actions to enforce an arbitrator’s
decision pursuant to Section 14 of this Agreement may be instituted and
litigated in federal, state or local courts sitting in Chicago, Illinois and
each of such parties hereby consents to the jurisdiction and venue of such
court, waives any objection based on forum non conveniens and any right to a
jury trial as set forth in Section 18 of this Agreement.

 

13. Certain Waivers. EACH OF CONSULTANT AND THE COMPANY HEREBY WAIVES, RELEASES
AND RELINQUISHES ANY AND ALL RIGHTS HE/IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY ACTIONS ARISING DIRECTLY OR INDIRECTLY AS A RESULT OR IN
CONSEQUENCE OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY CLAIM OR
ACTION TO REMEDY ANY BREACH OR ALLEGED BREACH HEREOF, TO ENFORCE ANY TERM
HEREOF, OR IN CONNECTION WITH ANY RIGHT, BENEFIT OR OBLIGATION ACCORDED OR
IMPOSED BY THIS AGREEMENT. FURTHER, CONSULTANT AND THE COMPANY WAIVE ANY
CONSTITUTIONAL OR OTHER RIGHTS TO BRING CLAIMS COVERED BY THIS AGREEMENT OTHER
THAN IN THEIR INDIVIDUAL CAPACITIES. EXCEPT AS MAY BE PROHIBITED BY LAW, THIS
WAIVER INCLUDES THE ABILITY TO ASSERT CLAIMS AS A PLAINTIFF OR CLASS MEMBER IN
ANY PURPORTED CLASS OR REPRESENTATIVE PROCEEDING.

 

14.

Arbitration. Any dispute or controversy arising under or in connection with this
Agreement, the relationship created hereby and/or its termination shall be
settled exclusively by confidential arbitration, conducted before a single
neutral arbitrator in Chicago, Illinois in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association (“AAA”) then in effect, in accordance with this Section 14, except
as otherwise prohibited by any nonwaivable provision of applicable law or
regulation. The parties hereby agree that the arbitrator shall construe,
interpret and enforce this Agreement in accordance with its express terms, and
otherwise in accordance with the governing law as set forth in Section 12 above.
Judgment may be entered on the arbitration award in any court having
jurisdiction, provided, however, that the Company shall be entitled to seek a
restraining order or injunction in any court of competent jurisdiction to
prevent any continuation of any violation of the provisions of this Agreement
and Consultant hereby consents that such restraining order or injunction may be
granted without requiring the Company to post a bond. Unless the parties
otherwise

 

4



--------------------------------------------------------------------------------

  agree, a single arbitrator shall be selected in accordance with the procedures
set forth in such National Rules and only individuals who are on the AAA
register of arbitrators shall be selected as an arbitrator. Within 20 days of
the conclusion of the arbitration hearing, the arbitrator shall prepare written
findings of fact and conclusions of law. It is mutually agreed that the written
decision of the arbitrator shall be valid, binding, final and enforceable by any
court of competent jurisdiction. The Company shall pay all administrative fees,
and the fees and expenses of the arbitrator. In the event action is brought
pursuant to this Section 14, the arbitrator shall have authority to award fees
and costs to the prevailing party, in accordance with applicable law. If in the
opinion of the arbitrator there is no prevailing party, then each party shall
pay its own attorneys’ fees and expenses.

 

15. Counterparts and Facsimiles. This Agreement may be executed in several
counterparts, each of which shall be deemed as an original, but all of which
together shall constitute one and the same instrument; signed copies of this
Agreement may be delivered by .pdf, .jpeg or fax and will be accepted as
originals.

 

16. Amendment/Waiver. This Agreement may not be modified without the express
written consent of the parties hereto. Any failure by any party to enforce any
of its rights and privileges under this Agreement shall not be deemed to
constitute waiver of any rights and privileges contained herein.

 

17. Notice. Any notice to be given hereunder shall be in writing and shall be
deemed given when mailed by certified mail, return receipt requested, addressed
as follows:

To Consultant at:

To the most recent address provided by

Consultant to the Company

And with a copy to:

Hourglass Legal Consulting, P.C.

332 Maple Avenue

Highland Park, IL 60035

Attn: Tom Wippman

To the Company at:

Hyatt Hotels Corporation

150 North Riverside Plaza

8th Floor

Chicago, Illinois 60606

Attn: President and Chief Executive Officer

And with a copy to:

Hyatt Hotels Corporation

150 North Riverside Plaza

8th Floor

Chicago, Illinois 60606

Attn: General Counsel

 

5



--------------------------------------------------------------------------------

18. Consultation with Counsel. Consultant acknowledges and agrees that: (a) he
has consulted with or has had the opportunity to consult with independent
counsel of his own choice concerning this Agreement and has been advised to do
so by the Company, and (b) he has read and understands the Agreement, is fully
aware of its legal effect, and has entered into it freely based on his own
judgment. Without limiting the generality of the foregoing, Consultant
acknowledges that he has had the opportunity to consult with his own independent
tax advisors with respect to the tax consequences to him of this Agreement and
the payments hereunder, and that he is relying solely on the advice of his
independent advisors for such purposes.

Signature page follows.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

COMPANY:

 

HYATT HOTELS CORPORATION

   

CONSULTANT:

 

BARE HILL ADVISORY, LLC

By:   /s/ Mark S. Hoplamazian
    By:  

/s/ Stephen Haggerty


  Name: Mark S. Hoplamazian      

Stephen Haggerty, President

  Title: President & Chief Executive Officer      

 

7